Title: To Thomas Jefferson from Willink & Van Staphorst, 4 September 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas


          
            
              Sir
            
            Amsterdam 4 September 1788
          
          We have now to acquaint Your Excellency that Willm. Carmichael Esqr. Chargé des Affaires of the United States to the Court of Madrid, has valued upon us ƒ 4614.3 Banco, in consequence of your Advice to him. He has however neglected following your Desire to send his first Bills to you, so that they now appear without our having any Instructions on the Subject. We have requested the Holders to wait their Acceptance, until We can procure your Approbation, Which please transmit ⅌ Return of the Post. However should they refuse, We will for this time, knowing this Gentleman’s Salary is included in your Estimate under the Head of Legation Expences, honor them, to prevent any the least Reflexion on the Credit of the United States or the Respectability of their Ministers, In which Quality the Bills are signed.
          If We are to continue paying this Salary, We beg Your Excellency to inform us specifically the Amount, and from what Period it is to commence, to avoid a Repetition of the present disagreeable Case. We are respectfully Your Excellency’s Most obedient and very humble servants.
          
            Wilhem & Jan Willink
            ⅌Procn. of Nichs. & Jacob Van Staphorst
            Nichs. Hubbard
          
        